ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_05_FR.txt.                                                                                            511




                            DÉCLARATION DE M. LE JUGE ROBINSON

                [Traduction]

                   1. Bien que souscrivant à la conclusion énoncée dans le dispositif de
                l’arrêt, je tiens à formuler quelques observations succinctes sur la présente
                affaire.
                   2. Dans l’accord de Genève, les notions d’enchaînement des événements
                et d’étapes sont essentielles. Les événements s’enchaînent ainsi au rythme
                des étapes correspondant à la mise en œuvre des différents moyens de règle-
                ment ; dans ce processus, le fait qu’un moyen particulier n’ait pas permis de
                régler le différend appelle la mise en œuvre d’un autre moyen à cette même
                fin. Compte tenu des circonstances de l’espèce, cette méthode entraîne deux
                conséquences. Premièrement, à la dernière étape, le moyen de règlement
                retenu est de nature à permettre de régler le différend. Deuxièmement, dès
                lors que la dernière étape prévue au paragraphe 2 de l’article IV a été
                atteinte, les Parties ont accepté le moyen de règlement choisi par le Secré-
                taire général, c’est‑à‑dire le recours à la Cour internationale de Justice, et,
                ce faisant, consenti à la compétence de celle‑ci à l’égard du différend. Cette
                seconde conséquence revêt une importance particulière, puisque l’accord de
                Genève ne comporte pas la clause compromissoire habituelle qui, dans un
                traité, confère aux parties la faculté de soumettre à la Cour les différends
                concernant l’interprétation ou l’application de ­celui-ci, ce type de clause
                reflétant le consentement des parties à la compétence de la Cour. Il est tou-
                tefois établi que l’expression du consentement à la compétence de la Cour
                n’a pas à suivre une forme déterminée. La Cour le rappelle d’ailleurs
                elle‑même au paragraphe 112 de l’arrêt, qui se lit comme suit : « La Cour
                — tout comme sa devancière — a déjà observé dans plusieurs affaires que
                le consentement des parties à sa compétence n’était pas soumis à l’observa-
                tion d’une forme déterminée. » En la présente espèce, elle devait donc s’as-
                surer, en se fondant sur l’accord de Genève et tout autre élément pertinent,
                que les Parties avaient consenti à sa compétence.
                   3. L’article I de l’accord de Genève prévoyait l’établissement d’une
                commission mixte chargée de rechercher une solution pour le règlement
                pratique du différend survenu entre les deux Etats du fait de l’affirmation
                du Venezuela selon laquelle la sentence de 1899 était nulle et non avenue.
                L’article II fixait la procédure à suivre pour établir ladite commission,
                l’article III disposant que c­ elle-ci devrait présenter des rapports tous les
                six mois pendant quatre ans.
                   4. Le paragraphe 1 de l’article IV prévoyait que si, dans les quatre ans,
                elle n’était pas arrivée « à un accord complet sur la solution du différend »,
                la commission mixte devrait en référer aux deux Etats pour toutes les
                questions en suspens, ces derniers étant alors tenus de choisir l’un des
                moyens de règlement prévus à l’article 33 de la Charte des Nations Unies.

                                                                                            60




4 Ord_1205.indb 117                                                                               20/12/21 15:50

                        sentence arbitrale du 3 octobre 1899 (décl. robinson)              512

                   5. Vient ensuite l’important paragraphe 2, qui peut être décomposé en
                deux étapes. Dans un premier temps, les Parties, à défaut d’accord entre
                elles sur le choix d’un des moyens de règlement énoncés à l’article 33 dans
                les trois mois suivant réception du rapport final de la commission, étaient
                tenues de « s’en remett[re], pour ce choix, à un organisme international
                compétent sur lequel [elles] se mettr[aient] d’accord, ou, s[i elles] n’ar-
                riv[aient] pas à s’entendre sur ce point, au Secrétaire général de l’Organi-
                sation des Nations Unies ». Dans les circonstances de l’espèce, il convient
                de souligner que c’est non pas simplement le choix du moyen de règle-
                ment qui a été confié au Secrétaire général, mais la décision à cet égard ;
                les Parties n’étant pas parvenues à se mettre d’accord sur un organisme
                international compétent auquel renvoyer cette décision, elles l’ont confiée
                au Secrétaire général. Prendre une « décision », dans le sens ordinaire de
                ce terme, sur une question signifie régler c­ elle-ci de manière définitive. Le
                renvoi de la décision sur le moyen de règlement au Secrétaire général a
                donc eu pour effet de conférer à celui‑ci le pouvoir de régler cette question
                de manière définitive. La notion de résultat contraignant — par opposi-
                tion à une simple recommandation — découle implicitement du terme
                « décision ».
                   6. A la seconde étape du processus, le paragraphe 2 prévoyait que, si le
                moyen qu’il avait retenu ne menait pas à une solution du différend, le
                Secrétaire général devait « choisi[r] un autre des moyens stipulés à l’Ar-
                ticle 33 de la Charte des Nations Unies, et ainsi de suite, jusqu’à ce que le
                différend ait été résolu ou jusqu’à ce que tous les moyens de règlement
                pacifique envisagés dans la Charte aient été épuisés ». La procédure des
                bons offices a été mise en œuvre par quatre Secrétaires généraux succes-
                sifs, pendant 27 ans, sans permettre de régler le différend. En conséquence
                de cet échec, le Secrétaire général, agissant en vertu du pouvoir qui lui
                était conféré par les Parties, a, le 30 janvier 2018, indiqué que, compte
                tenu de l’absence de progrès en vue d’une solution, il avait « choisi
                la Cour internationale de Justice comme mécanisme de règlement du dif­
                férend ». Quatre observations peuvent être formulées à cet égard.
                   7. Premièrement, les articles I, II, III et IV établissent un enchaînement
                dans l’utilisation des divers moyens à mettre en œuvre pour régler le dif-
                férend. En cas d’échec des moyens prévus aux articles I, II, III et à la
                première étape du paragraphe 2 de l’article IV, on se retrouve à la seconde
                étape prévue par cette dernière disposition, où le Secrétaire général est
                habilité par les Parties à rendre une décision contraignante sur le choix du
                moyen de règlement.
                   8. Deuxièmement, en convenant, à la première étape du paragraphe 2
                de l’article IV, de renvoyer au Secrétaire général la décision concernant le
                choix du moyen de règlement, les Parties ont non seulement habilité et
                appelé ­celui-ci à se prononcer sur la question, mais elles ont en outre
                manifesté leur accord avec le choix opéré par lui, et, ce faisant, conféré au
                moyen particulier qu’il avait retenu — à savoir la Cour internationale de
                Justice — compétence à l’égard du différend. En conséquence, la compé-
                tence de la Cour était établie, conformément au paragraphe 1 de l’ar-

                                                                                            61




4 Ord_1205.indb 119                                                                               20/12/21 15:50

                        sentence arbitrale du 3 octobre 1899 (décl. robinson)             513

                ticle 36 du Statut, sur le fondement d’un « traité » — en l’occurrence,
                l’accord de Genève —, cette dernière ayant donc satisfait à l’obligation
                que lui impose le paragraphe 2 de l’article 53 du Statut de s’assurer qu’elle
                a compétence dans une affaire où l’une des parties ne se présente pas.
                   9. Troisièmement, lorsqu’il est interprété comme il se doit, le para-
                graphe 2 de l’article IV — et, de fait, l’article IV dans son ensemble — ne
                permet nullement de conclure que l’accord des deux Parties est requis
                pour introduire une instance devant la Cour. Lorsque, à la première étape
                que prévoit cette disposition, ­celles-ci s’en remettent au Secrétaire général
                pour choisir le moyen de règlement, elles reconnaissent en effet que sa
                décision s’impose à elles ; il s’agit donc d’une décision sur le fondement de
                laquelle l’une ou l’autre des Parties peut unilatéralement introduire une
                instance devant la Cour. L’interprétation selon laquelle le paragraphe 2
                de l’article IV exige que l’autre Partie consente à l’introduction de l’ins-
                tance serait contraire à l’objet et au but de l’accord, c’est-à-dire parvenir
                à un règlement du différend, puisque ce consentement serait très proba-
                blement refusé.
                   10. La Cour ayant été retenue par le Secrétaire général comme moyen
                de règlement, l’un ou l’autre des deux Etats était donc parfaitement
                fondé à déposer une requête conformément au paragraphe 1 de l’ar-
                ticle 40 du Statut. En la présente espèce, c’est le Guyana qui a procédé à
                ce dépôt.
                   11. Quatrièmement, la seconde étape prévue au paragraphe 2 de l’ar-
                ticle IV n’obligeait nullement le Secrétaire général à épuiser certains des
                moyens de règlement non judiciaires énoncés à l’article 33 ou leur intégra-
                lité avant de pouvoir choisir le règlement par la Cour. Etant donné que la
                procédure de bons offices n’avait pas permis d’aboutir à une solution, le
                Secrétaire général était en droit, et avait l’obligation, de choisir un autre
                des moyens prévus à l’article 33 quel qu’il soit en vue de régler le diffé-
                rend. Il est logique et compréhensible que, après l’échec de ladite procé-
                dure, mise en œuvre pendant 27 ans, le Secrétaire général ait choisi un
                moyen qui produirait un résultat s’imposant aux Parties. En retenant la
                Cour internationale de Justice, il a opté pour un moyen de règlement dont
                l’issue serait contraignante pour les Parties. Ce choix va dans le sens de
                l’intention qui était celle des Parties lorsqu’elles ont adopté l’accord de
                Genève, c’est-à-dire se doter d’une procédure de règlement permettant
                d’aboutir à une solution définitive et complète du différend.
                   12. La véritable question qui se posait à la Cour était celle de savoir si,
                en la choisissant en tant que moyen de règlement judiciaire énoncé à l’ar-
                ticle 33 de la Charte, le Secrétaire général avait agi conformément aux
                pouvoirs qui lui étaient conférés par le paragraphe 2 de l’article IV de
                l’accord de Genève. Ainsi, était‑il tenu de choisir un moyen autre que le
                règlement judiciaire, ou bien de suivre un ordre particulier, le tour du
                règlement judiciaire n’étant pas encore venu ? La réponse est négative. Le
                Secrétaire général était habilité à « choisi[r] un autre des moyens » stipulés
                à l’article 33 de la Charte et avait toute latitude pour retenir l’un quel-
                conque des moyens restant à utiliser en vertu de cette disposition. La

                                                                                           62




4 Ord_1205.indb 121                                                                              20/12/21 15:50

                        sentence arbitrale du 3 octobre 1899 (décl. robinson)             514

                seconde étape prévue au paragraphe 2 de l’article IV lui imposait de
                « choisi[r] un autre des moyens stipulés à 1’Article 33 de la Charte des
                Nations Unies, et ainsi de suite, jusqu’à ce que le différend ait été résolu
                ou jusqu’à ce que tous les moyens de règlement pacifique envisagés dans
                la Charte aient été épuisés ». Il a été avancé que le Secrétaire général pour-
                rait recourir à tous les moyens prévus à l’article 33 sans que le différend
                ne soit réglé. Cet argument est erroné étant donné que deux de ces
                moyens, à savoir l’arbitrage et le règlement judiciaire, sont de nature à
                aboutir au règlement définitif du différend. En conséquence, une fois la
                Cour internationale de Justice retenue, le Secrétaire général n’avait plus à
                recourir à quelque autre moyen prévu à l’article 33, puisque ­celle-ci, en
                tant qu’organe judiciaire, réglerait le différend en rendant une décision
                contraignante pour les Parties. Si intéressantes que puissent être les ques-
                tions soulevées par cet argument, le membre de phrase « ou jusqu’à ce que
                tous les moyens de règlement pacifique envisagés dans la Charte aient été
                épuisés », ayant été rendu inopérant, n’avait pas de conséquence pratique
                dans le contexte de la présente affaire.
                   13. A la lumière de ce qui précède, je suis au regret de devoir exprimer
                mon désaccord sur l’insertion du paragraphe 86 dans le texte de l’arrêt.
                La prudence qui y est exprimée n’est, selon moi, pas justifiée au vu des
                circonstances de l’espèce.

                (Signé) Patrick L. Robinson.




                                                                                           63




4 Ord_1205.indb 123                                                                              20/12/21 15:50

